DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first and second steps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0306995) in view of Enicks et al (US 2014/0318578).
Park discloses a process of making a glass substrate 10 having a first and a second major surfaces (12,14) opposite of each other ([0061], Figure 1).
Park discloses surface roughening treatment (S80, [0084]) includes cleaning the glass surface by applying a cleaning solution [0090]; and then etching a major surface (14) using an etching device 30 that uses atmospheric-pressure plasma has an etching head 34 and a gas exhausting unit (not shown).  The etching device 30 ejects etching gas onto one glass surface 14 (a face that makes contact with conveyance rollers 32) of the glass substrate conveyed by conveyance rollers 32 from a slit-like nozzle of the etching head 34 extending across the width of the glass substrate 10.  The etching gas is gas containing an activated HF component that is produced by turning mixed gases of CF.sub.4 and H.sub.2O into a plasma state.  Accordingly, the glass surface is roughened by etching gas [0092].

Unlike the instant invention, Park fails to teach the above cleaning solution is an aqueous solution comprises HF.
However, Enicks et al disclose a method of glass cleaning process comprises the step of exposing the glass substrate to an acid solution comprising hydrofluoric acid (HF), to increase a roughness of the glass substrate surface to which the acid solution is applied [0012]; and removing contaminants from a glass surface, exposing the glass substrate to a liquid discharge of a second acid solution and the second acid solution comprises HF [0017].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Enicks et al’s teaching of exposing the glass substrate to HF solution into Park’s teaching for removing contaminants from the glass substrate as taught by Enicks et al.	
With regards to claim 2, Park disclose a rinsing process with water or the like is performed on the glass substrate after etching the substrate [0096]; and drying a substrate is an obvious step see [0016] in Enicks et al.
With regards to claim 3, without showing any criticality of the conveyance speed, it would have been obvious to one of ordinary skill in the art to optimize with the teaching of Park.
With regards to claim 4, Park discloses a process of making a glass substrate 10 is manufactured using a down-draw process [0076].

With regards to claim 6, Park disclose annealing step of the glass substrate prior to surface roughening by etching [0076]; and the specified temperature range would have been with annealing temperature of the glass substrate.
With regards to claim 8, the cleaned surface of the glass substrate an average surface roughness Ra of the glass substrate after step e) may be in a range from equal to or greater than about 0.2 nm to about 0.8 nm [0018].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0306995) in view of Enicks et al (US 2014/0318578) as applied to claim 1 above, and further in view of Miwa et al (US 2012/0058306).
Modified Park discloses above except the introduction of a carrier gas during the atmospheric pressure plasma etching the glass substrate.
However, in the same field of endeavor, Miwa et al disclose etching a glass substrate with HF-based gas using atmospheric pressure plasma [0018], and the conventional atmospheric pressure plasma processing used an Ar gas or a N.sub.2 gas as a source [0034].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Miwa et al’s teaching of conventional teaching of introducing a carrier gas into Park’s teaching because such is preferable and typically known for enhancing the plasma processing as taught by Miwa et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713